United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Coleman, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-56
Issued: May 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2011 appellant filed a timely appeal of the August 22, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a left shoulder injury in the
performance of duty on December 8, 2009, as alleged.
On appeal, appellant contends that he sustained an employment-related left shoulder
injury on December 8, 2009 for which medical treatment is warranted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 27, 2009 appellant, then a 31-year-old correctional officer, filed a
traumatic injury claim alleging that on December 8, 2009 he tore tendons in his left shoulder
while on monkey bars on a training course at work.
By letter dated July 21, 2011, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit factual and medical evidence,
including a rationalized medical opinion from an attending physician describing a history of
injury and providing dates of examination and treatment, findings, test results, a diagnosis
together with an explanation as to how the December 8, 2009 incident caused or aggravated his
medical condition.
In an August 4, 2011 statement, appellant described the December 8, 2009 incident. He
was bench pressing 300-pound weights with the “SORT” team when a bar slipped out of his
hand. Appellant ignored his pain and went to use an obstacle course. His pain worsened when
he attempted to use monkey bars as he overextended his shoulder to reach a bar. When appellant
swung from a bar, he heard a stretching, popping sound. He tried to jump up and catch the bar to
finish the course but, was unable to do so. Appellant’s injury was witnessed by Edgardo
Reveron, an employee.
In a progress note dated December 29, 2009, Dr. Suresh Kumar, a Board-certified
internist, obtained a history that appellant had left shoulder pain for three weeks following a
weight-lifting session. He experienced right knee pain while lifting weight and squatting.
Dr. Kumar listed findings on physical examination. He advised that appellant’s left shoulder
pain was getting better and there was no evidence of any deformity or functional impairment.
Appellant had right knee pain and no signs of acute inflammation.
In another progress note dated December 29, 2009, Jonathan E. Agront, a registered
nurse, obtained a history that appellant had left shoulder pain for two weeks and sharp right knee
pain for one week. Appellant stated that his pain may be related to lifting weights. Nurse
Agront listed findings on physical examination and advised that his pain was caused by a lifting
movement. Also, on December 29, 2009 Margo L. Jones, a registered nurse, provided, in a
progress note, a history that appellant’s complaint of left shoulder and right knee pain started one
week ago. Screening for post-traumatic stress disorder and depression was negative.
In an August 22, 2011 decision, OWCP denied appellant’s claim. It found that the
evidence established that the December 8, 2009 incident occurred as alleged. OWCP, however,
found that appellant failed to submit medical evidence establishing a diagnosis causally related
to the accepted employment-related incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
2

Id. at §§ 8101-8193.

2

States within the meaning of FECA; that the claim was filed within applicable time limitation;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
In an August 22, 2011 decision, OWCP accepted as factual that appellant was on monkey
bars on a training course on December 8, 2009 while working as a correctional officer. The
Board finds, however, that the medical evidence of record is insufficient to establish that his left
shoulder condition was caused or aggravated by the December 8, 2009 employment incident.
Dr. Kumar’s progress note found that appellant’s left shoulder pain was improving and
there was no evidence of any deformity or functional impairment. He further found that
appellant had right knee pain with no signs of acute inflammation. The Board has consistently
held that pain is a symptom, not a compensable medical diagnosis10 and a medical report is of
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra note

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

3.

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

10

Robert Broome, 55 ECAB 339 (2004); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.11 Dr. Kumar did not explain how
being on monkey bars would cause or contribute to the claimed left shoulder condition. Lacking
this medical explanation, the Board finds that Dr. Kumar’s progress note is insufficient to
establish appellant’s claim.12
The progress notes of Nurses Agront and Jones have no probative medical value in
establishing appellant’s claim. A nurse is not defined as a physician under FECA.13
The Board finds that there is insufficient rationalized probative medical evidence of
record to establish that appellant sustained a left shoulder injury causally related to the accepted
December 8, 2009 employment incident. Appellant did not meet his burden of proof.
On appeal, appellant contended that he sustained a left shoulder injury causally related to
the December 8, 2009 employment incident for which medical treatment is necessary. For the
reasons stated, the Board finds that he did not submit sufficiently rationalized probative medical
evidence to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left shoulder
injury in the performance of duty on December 8, 2009, as alleged.

11

T.M., Docket No. 08-0975 (issued February 6, 2009).

12

S.S., 59 ECAB 315, 322 (2008); George Randolph Taylor, 6 ECAB 986, 988 (1954).

13

See 5 U.S.C. § 8101(2); G.G., 58 ECAB 389 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

